DETAILED ACTION
Status of Application
	This action follows a reply filed on 02/23/2022.  Per the reply, claims 1-12 have been amended.  No claims have been added or cancelled.  Accordingly, claims 1-12 remain pending and under examination herein.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 02/15/2022 is in compliance with the
provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has
been considered as to the merits. Initialed copies of the IDS are included with the mailing of this Office
action.
Withdrawn Rejection(s)
	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been obviated by the amendments to claims 1-12.  Further, the rejection under 35 U.S.C. 102(a)(1) has been obviated by the amendment deleting the species “poly(ethylene-co-isobutylene)” from claim 12. 

Claim Rejection – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heilman et al (US 6586646 B1) as evidenced by Airgas Safety Data Sheet: Isobutylene (‘Airgas’).
Regarding Claim 12, Heilman et al provide specific disclosure detailing formation of propylene-isobutene copolymer, see Example 3 (Col. 7), and present in Fig. 2 the 13C-NMR spectrum of the copolymerization product according to Example 3.  The chemical name “isobutene” is synonymous with “isobutylene” as evidenced by Airgas, see Section 1. Identification.  The described copolymer thus corresponds to applicants’ “poly(propylene-co-isobutylene)” species of polymer as claimed.  The description in a reference of a single embodiment of broadly claimed subject matter constitutes a description of the invention for anticipation purposes. In re Luckach, 169 USPQ 795 (CCPA 1971).  Accordingly, claim 12 is deemed fully met by Heilman et al as evidenced by Airgas. 

Response to Argument
Applicant’s arguments with respect to claim 12 have been considered but are deemed moot because the new ground of rejection supra does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
	Claims 1-11 stand allowed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        

/FMTeskin/05-25-22